PER CURIAM.
In the dissolution of this three-year marriage, the wife did not request alimony but sought the repayment of certain monies she had paid to her husband during the course of the marriage. The court found that the *1077wife was entitled to repayment of $34,056 which she had loaned the husband during the marriage.
The husband admits receiving loans of $10,000 which were represented by two promissory notes, but he contends that the transfers of the remaining $24,056 did not constitute loans. There is sufficient evidence in the record to indicate that additional payments of $12,056 were intended as loans. However, there is nothing to support the conclusion that three transfers dated April 2, 1980, September 23, 1980, and December 16, 1980, in the total amount of $12,000 were loans. This money was transferred into the husband’s personal account and spent for the parties’ joint living expenses. Not even the wife testified that these transfers were considered loans.
Consequently, we reverse to the extent that the wife’s judgment against the husband is reduced to $22,056. In all other respects, we affirm the judgment.
GRIMES, A.C.J., and RYDER and SCHOONOVER, JJ., concur.